United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Bayonne, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0322
Issued: July 17, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 4, 2017 appellant filed a timely appeal from an October 13, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from OWCP’s most recent merit decision dated December 1, 2016, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts of the case as presented in the
prior Board decisions are incorporated herein by reference. The relevant facts are as follows.
Appellant, then a 33-year-old ordinary seaman, filed a traumatic injury claim (Form CA1) on January 4, 1996, alleging that he was injured, while in the performance of duty, when a light
fixture struck him on the head on January 3, 1996. He stopped work that day and received
continuation of pay from January 4 to February 17, 1996. OWCP accepted the claim for
concussion and compression injury to the neck. Appellant received FECA wage-loss
compensation from February 18, 1996 to August 16, 1997.
By December 15, 1999 decision, the Board affirmed a November 2, 1998 OWCP decision,
which found that appellant had no disability after September 10, 1997 causally related to his
accepted January 3, 1996 employment injury.
By decision dated September 7, 2000, OWCP expanded acceptance of the claim to include
the additional conditions of chronic cervical strain, postconcussion syndrome, and left eye visual
loss. Appellant again received wage-loss compensation on the periodic rolls, retroactive to
September 10, 1997. By decision dated January 11, 2001, OWCP granted appellant a schedule
award for 34 percent loss of use of the left eye.3 Upon expiration of the schedule award, it returned
him to the periodic compensation rolls.
OWCP continued to develop the claim and, in October 2011, referred appellant to
Dr. Henry J. Comiter, a Board-certified neurologist, for a second opinion evaluation. Based on
Dr. Comiter’s November 10, 2011 and January 10, 2013 reports, by decision dated June 5, 2013,
OWCP terminated appellant’s wage-loss compensation and medical benefits. The termination was
affirmed by an OWCP hearing representative on February 10, 2014. In merit decisions dated
April 9, 2015 and February 1, 2016, OWCP denied modification of the prior decisions.
Appellant, through counsel, requested reconsideration on October 13, 2016. He submitted
a two-page letter/pleading and an additional medical report. In a merit decision dated December 1,
2016, OWCP denied modification of its prior decisions.4
On October 6, 2017 appellant requested reconsideration and submitted a statement that was
largely identical to his October 13, 2016 reconsideration request, but with references to his former
counsel removed.
2

Docket No. 99-0784 (issued December 15, 1999); Docket No. 05-0307 (issued June 9, 2005).

3

In an August 25, 2004 decision, OWCP found that appellant had received an overpayment of compensation in the
amount of $8,914.11 for the period July 25, 1999 to April 15, 2004 because he had received compensation at the
augmented compensation rate when he furnished no financial support for his minor child. Appellant was found at
fault in the creation of the overpayment and his compensation was reduced to the basic compensation rate. By decision
dated June 9, 2005, the Board affirmed the overpayment finding. Docket No. 05-0307 (issued June 9, 2005).
4
At that time appellant was represented by the Webster Law Group.
December 9, 2016.

2

It withdrew representation on

By nonmerit decision dated October 13, 2017, OWCP denied appellant’s October 6, 2017
request for reconsideration. It found that appellant’s statement submitted on reconsideration was
insufficient to warrant merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,5 OWCP has the discretion to reopen a case for review on
the merits. It must exercise this discretion in accordance with the guidelines set forth in section
10.606(b)(3) of the implementing federal regulations, which provides that a claimant may obtain
review of the merits of his or her written application for reconsideration, including all supporting
documents, sets forth arguments and contain evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”6
Section 10.608(b) provides that any application for review of the merits of the claim which
does not meet at least one of the requirements listed in section 10.606(b) will be denied by OWCP
without review of the merits of the claim.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for further reconsideration
of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
With his October 6, 2017 reconsideration request, appellant submitted a statement which
is a word-for-word copy of his October 13, 2016 request for reconsideration, but with all references
to his former counsel removed. The October 13, 2016 reconsideration request was previously
reviewed by OWCP in its December 1, 2016 merit decision.
Evidence or argument that repeats or duplicates evidence previously of record has no
evidentiary value and does not constitute a basis for reopening a case.8 As the document submitted
on reconsideration had previously been reviewed by OWCP, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law, or advance a relevant legal argument not

5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.608(b).

8

J.M., Docket No. 17-1950 (issued April 2, 2018); S.J., Docket No. 08-2048 (issued July 9, 2009).

3

previously considered by OWCP. Consequently, he was not entitled to a review of the merits of
the claim based on the first and second above-noted requirements under section 10.606(b)(3).9
With respect to the third above-noted requirement under section 10.606(b)(3), appellant
submitted no additional medical evidence with his October 6, 2017 reconsideration request.
As appellant’s October 6, 2017 reconsideration request did not set forth argument or
contain evidence which shows that OWCP erred in applying a point of law, advances a relevant
legal argument not previously considered, or constitutes relevant and pertinent new evidence not
previously considered by OWCP, the Board finds that OWCP properly denied further merit
review.10
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 13, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 17, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
9

20 C.F.R. § 10.606(b)(3); see R.M., 59 ECAB 690 (2008).

10

M.A., Docket No. 16-1846 (issued October 20, 2017).

4

